Title: From George Washington to John Augustine Washington, 12 May 1779
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Middlebrook May 12th 1779.

Three of your Letters are before me, and I believe unacknowledged, the first is of decr 12th—the 2d March 31st (by Mr Muse)—& the other of the 19th Ulto by Coll Bull, who I find by the address of your Letter is a General, & must be of the self created Order.
The Good news which it is said Congress were possessed of, soon evaporated, and went off like smoak—such as did come to the public, transpired in so unauthenticated a manner that the people were disappointed, and soon got dissatisfied consequently put unfavourable constructions upon the proceedings of that body which operated injuriously to the common cause—for instead of having good, ⟨it⟩ produced bad effects (after a few days) upon the credit of our money, & prices of Goods, owing to the artful misrepresentations of our enemys; who insinuated that there was no truth in the reports, but that the whole was a device to answer temporary purposes. It was impolitic therefore in Congress to suggest the idea of their having something great & good unless they meant to communicate it—still more impolitic was it for individual members to detail matters to the public without stamping them with the authority of their body; because in times like these, when the enemy depend more upon their arts than their arms, the most circumspect conduct becomes indispensably necessary; as well in bodies of men as individuals.
In your Letter of the 19th ulto you propound many questions for solution—little leisure as I have for discussing political subjects want of time is not my principal objection against entering upon some of the questions—the uncertainty of the conveyance, and the avidity with which the enemy endeavor to come at, & publish the Sentiments of Men in Office, makes it very necessary for them to be very cautious in what they write & trust to so uncertain a conveyance as the Post. I have no scruple however in giving it to you clearly as my opinion, that the enemy will strain every nerve to push the War with vigor this Campaign—By accts from England as late as March it appears evident that Seven Regiments besides two of the new raised scotch Corps recruits for the Guards, & for other Regiments now in america were on the point of embarking—the whole it is said would amt to 12 or 13000 Men; but whether they will go to the West Indies, Georgia, or New York or in part to all, remains to be determined—my own opinion of the matter is, that they will Garrison New York & Rhode Isld strongly, & push their successes to the Southward vigorously—In this I possibly may be mistaken, but sure I am that the depreciated state of our Currency, and the unhappy train in which our affairs are, have induced the Ministry to try the event of another campaign; in which they will exert all their cunning & the force of the Kingdom, if they can by any possible means keep Spain from taking an active part with France—I have as little scruple in giving it to you further as my opinion, that at no period since the commencement of the War have the united states stood so much in need of an able representation as at this critical juncture. little does it avail for the states respectively to be framing laws, & regulating their own internal police by the abilities of their first statesmen, while the great political machine which is the support, & must give energy to the whole, is defective—This is no time for slumbering & sleeping; nor to dispute upon trifles, when our Battalions are to fill—supplies to provide. & ruined finances to recover & at a crisis when G. Britain is ready to pour forth her utmost vengeance—By a Bill which has passed both Houses of Parliament every parish in the Kingdom is called upon to furnish two Men—these it is said will be immediately had, & will amount in the whole to 27.000 recruits for their army—In aid of these, all the Indians from the extremest North to the South, are bribed to cut our throats, & have already begun the work of devastation in most places on our frontiers. We, on the other hand, have been dreaming of Peace and Independance, and striving to enrich ourselves on the spoils & ruin of our Country, by preying upon the very vitals of it. In a word, our conduct has been the very reverse of the enemy’s, for while they were doing every thing to prepare vigorously for the Campaign now opening, we were doing nothing—nay, worse than nothing—but considering how cautious I intended to be, I have said more than enough; & shall add no more on this head—but lament, which I do most pathetically that decay of public virtue with which people were inspired at the beginning of this contest. Speculation—peculation—with all their concomitants, have taken such deep root in almost every Soil, that little else but money making is attended to—the great business may get forward as it can. No effectual measures have been taken except in Virginia, to compleat the Continental Battalions—the work is but now beginning in most other States, and upon such a plan as to promise very little success; when the Men ought to be in the field. In a word, such a stupor seems to pervade our whole system, & has siezed upon every State, that it is melancholy to think of.
I am very apprehensive for the fate of Charles town—a detachment of between 3 & 4000 Men left New York the 5th Instt intended, as is conjectured, to reinforce the enemy in Georgia—this will leave them abt 8 or 9000 strong at New York and abt 5000 at Rhode Isld which they can unite in a few hours at any time. I have ordered all the Virginia levies to Georgia under the command of Genl Scott. they are to be formed into Regiments, & Officers go from the Troops of that State, in this Camp, to command them. It is much to be feared that this aid will prove very inadequate without vigorous measures are adopted by Virginia & No. Carolina to assist their Sister State. let them bear in mind how much better it is to oppose the enemy at a distance than at their own homes.
We have, and still do flatter ourselves, with an acknowledgment of our Independance by Spain; and that she will take an active part against G. Britain. Should an event of this kind take place, it would, I should hope, give a decisive turn to our affairs—but as my imagination is not sufficiently fertile to suggest a good reason for the delay, I am inclined to think that the Ministry hath hit upon some device to keep Spain amused while she tries the issue of another Campaign; if not with a view of conquest—to obtain better terms. This campaign is certainly big of events; & requires all our exertions—wisdom—fortitude—& virtue.
I have the pleasure to inform you that we have given the Onondago Indians (a tribe of the Six Nations) a pretty severe stroke lately. a party of 500 Continental Troops marched from the Mohawk River (above Albany) the latter end of april and destroyed their whole settlement. with the provisions & stores they had got together there—killed 12 of them, & all their horses & Cattle, they could find. took 34 Prisoners, and 100 stand of arms—& returned without the loss of a Man.
In one of your Letters you speak of being importuned to represent the County you live in. I wish you would do it—believe me the time is come when every Man must put his shoulder to the wheel or I am convinced it will stick. The depreciation of our money, is alarming beyond measure. something must be done, and effectually done, to give it more value. the cure must be radical. temporary expedients are destructive for they are not only inadequate to the end, but are arrows in the hands of the enemy to wound us with, as they are sure to recoil. Taxation and emission ought to have gone hand in hand; but unfortunately, & impoliticly the latter was with-held while the other poured forth like an unremitting torrent.
I am glad to hear that my Sister is better of her Rheumatic complaint and that the rest of your family are well my love in which Mrs Washington (who is yet with me) joins attend you all & I am with much sincerety & truth Dr Sir Yr Most Affecte Brothr
Go: Washington
